Citation Nr: 0717090	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-32 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
right hand injury.

1.  Entitlement to service connection for residuals of 
right arm tendon repair surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1967 and from September 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Although the RO treated the appellant's claim for residuals 
of the right hand and right arm injury as one issue, the 
Board treats them as two issues because they are separate 
disabilities.  The right hand injury originated from an in-
service laceration of the right ring finger, which did not 
heal well and has resulted in some loss of use of the right 
ring finger and is rated according to one diagnostic code.  
The right arm peripheral neuropathy resulted from an in-
service tendon transplant to repair the right hand (right 
ring finger) which has resulted in numbness, cramps and the 
inability to make a fist and is rated according to a separate 
diagnostic code.


FINDINGS OF FACT

1.  The weight of the evidence for and against the veteran's 
claim is in relative equipoise on the question of whether the 
veteran injured his right ring finger and underwent a tendon 
graft repair of it while in service.

2.  The competent medical evidence establishes that the 
veteran has a current disability of status post tendon repair 
with residual loss of motion of his right ring finger that is 
directly related to his service. 

3.  The competent medical evidence establishes that the 
veteran has peripheral neuropathy of the upper right 
extremity that is directly related to his in-service right 
ring finger injury and flexor tendon repair.




CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, the veteran's residuals of post status tendon repair 
of his right ring finger were incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 
2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

2.  With the resolution of reasonable doubt in the veteran's 
favor, the peripheral neuropathy of the right upper extremity 
was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was not provided with notice of the type of evidence 
necessary to establish an effective date or rating if service 
connection is granted on appeal.  However, when implementing 
the Board's grant of service connection, the RO will address 
any notice defect with respect to an initial rating and 
effective date.  Significantly, the veteran retains the right 
to appeal the disability rating and effective date assigned 
by the RO. 

Collectively, VA's notice and duty to assist letters dated in 
August and October of 2003 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, and 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought. VA medical records and VA examination 
reports and medical opinion have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist. 

Although the RO made two requests for the veteran's service 
medical records from the Army for the period of December 1961 
through December 1967, the response was negative, and no 
information was provided as to where such medical records 
might be located.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency. VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  
Thus, the only service medical records in the file are the 
veteran's Navy records from September 1968 through February 
1971.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi,
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Right Hand and Arm Disabilities

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2006).    

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that he cut his right ring finger on a 
piece of glass in the 1963-1964 timeframe while in military 
service, and that a medic cleaned the wound and wrapped it.  
He also contends that, because the finger did not heal well, 
he underwent extensive surgery involving a tendon graft in 
this period of service, which required hospitalization for 
four months and physical therapy for twelve months 
thereafter.  As a result, his hand and arm have become worse 
over the years, resulting in continuous numbness, daily 
cramps, and inability to make a fist.

Because the government cannot find the appellant's service 
medical records from his periods of Army service from 
December 1961 to December 1967, it has a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  The benefit-of-the doubt doctrine 
applies, which provides that when there is an approximate 
balance of positive and negative evidence regarding any 
material issue, the benefit of the doubt goes to the 
claimant.  38 U.S.C.A. § 5107(b); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 
264(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).
  
The evidence in favor of the veteran includes the report in 
his Navy entrance medical examination in September of 1968 
that he had a tendon graft to his right ring finger.  This 
evidence was corroborated by the Navy's physician, who 
examined the veteran and noted that the veteran's injury and 
subsequent surgery had resolved with minimal residual 
effects, and in so doing implicitly found the current 
residuals to be consistent with a prior tendon graft surgery.  
The favorable evidence also includes the veteran's subsequent 
statements in his VA claim of July of 2003, his disagreement 
letter of October 2003 to VA, his statements to the VA 
physician who examined him in July of 2004 and adopted those 
statements and made clinical findings in support of the 
veteran, and his substantive appeal letter of August 2004 to 
the effect that he cut his right ring finger in service and 
had a follow-up tendon graft.  These statements by the 
veteran have been consistent and credible.  

The negative evidence against the claim occurring in service 
is the absence of the veteran's Army service medical records 
in the 1961-1964 period.  While the absence of evidence of 
the in-service injury is some evidence to be considered, the 
Board is aware of the heightened duty to consider the benefit 
of the doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  In weighing the facts, the Board finds the evidence 
for and against the claim to be in equipoise.  Thus, the 
Board resolves any benefit of doubt in the appellant's favor 
in finding that the veteran's right ring finger injury and 
resulting tendon repair were incurred in service.

On the question of current disability, in this case, a VA 
physician in July of 2004 found healed surgical scars on the 
appellant's right hand and a lack of five degrees of full 
extension of his right ring finger.  The physician also 
diagnosed the appellant's right hand current disabilities as 
status post flexor tendon repair of the right ring finger 
with residual loss of motion and residual peripheral 
neuropathy of the right upper extremity.

As to medical nexus, the Navy doctor examining the veteran in 
September of 1968 found minimal residual effects to the 
veteran's in-service right ring finger injury and tendon 
graft.  His diagnosis and clinical findings are consistent 
with the occurrence of right ring finger injury and tendon 
graft in service.  The VA physician in July of 2004 noted in 
his history that a year after the appellant had lacerated his 
finger in service, he could not flex his right ring finger 
and underwent in-service exploratory surgery which revealed a 
lacerated tendon and led to a tendon repair using a graft.  
The July 2004 physician found that, although the appellant's 
right ring finger worked well over a period of time and 
although he could not fully extend or fully bend his finger, 
he had good grip strength.  However, the physician reported 
that over the years, the appellant has noticed increased 
numbness and tingling in his right upper extremity from his 
hand to his shoulder.  Both the Navy and VA physicians made 
the same clinical findings based upon the veteran's credible 
history and a review of the service medical records that are 
available.  The competent medical evidence establishes that 
the veteran's status post tendon repair of his right ring 
finger is directly related to his service.  The competent 
medical evidence establishes that the veteran has peripheral 
neuropathy of the upper right arm that is directly related to 
his in-service right ring finger injury and subsequent flexor 
tendon repair.

For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the weight 
of the evidence demonstrates that the veteran's residuals of 
flexor tendon repair of the right ring finger was incurred in 
service.  For these reasons, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the weight of the evidence demonstrates that the veteran's 
current peripheral neuropathy of the upper right extremity is 
directly related to his service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of the flexor tendon of the 
right ring finger is granted.

Service connection for residual peripheral neuropathy of the 
upper right extremity is granted.


____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


